DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Drawings
2. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters “204”, “206”, “208”, “210” (see fig. 2 and paragraphs [0078] of specification); reference character “716” (see fig. 7 and paragraph [0097]); reference character “1204” (see fig. 12 and paragraph [0115]); reference character “1535” (see fig. 15 and paragraph [0124]). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “900” has been used to designate both an example system 900 of fig. 9 and a flow chart of fig. 14. The reference character “900” of fig. 14 should be changed to a reference character “1400.” (see fig. 14 and paragraph [0117]). The Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in


Double Patenting
4.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
 5. 	 Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,417,765 and claims 1-19 of U.S. Patent No. 10,136,173. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

6. 	Claims 1-6, 8, 10-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seyller et al. (US 2015/0026718 A1) in view of Ivy et al. (US 2013/0263182 A1).
          	As in independent Claim 1, Seyller teaches a system for presenting media content links, the system comprising: 
a processor (par. 51, processors or processing units) that: 
receives a request to playback a media content item (abstract, par. 112, with a user input, a user may watch a program/video such as pay-per-view programs, on-demand programs(VOD), etc.; further see at least pars. 26-27); and 
causes a graphical element that corresponds to at least one combined link from a set of combined links to be presented while the media content item is being played back in response to the request (see at least figs. 8-10, at least pars. 95, 165, 100, 103-104, 165,  while watching the program/video, selectable advertisements/links (e.g., advertisement 802 of fig. 8, advertisement 904 of fig. 9, or advertisement 1002 of fig. 10) can be displayed. For example, in fig. 10, the selectable advertisement 1002 includes selectable options/links, which can perform the same functions of selectable options 856-862 of fig. 8B, such as such as record option 856, share option 858 (see par. 95, 165), additional information option 860 and remind option 862 (see pars. 95, 165); further see 92-93, 95-96, 98), wherein the set of combined links includes associated links corresponding to the media content item and sharing links based on device information associated with a device that provided the request to playback the media content item and based on user account information associated with a user account of the device (at least  pars. 36, 91, 95, the advertisements can be determined based on user profile/preference comprising information of user equipment device; further see par 62) .
Seyller does not appear to explicitly teach that at least one of the associated links was removed from the set of combined links for being similar to one of the sharing links.  
However, in the same field of the invention, Ivy teaches that at least one of the associated links was removed from the set of combined links for being similar to one of the sharing links (pars. 15, 71,  79, advertisements/links can be determined/selected (added or removed) based on account/profile information (e.g., geographical location of a client device)).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the combined advertisements/links while playing the video taught by Seyller with the determining of the displaying of the advertisement based on the geographical location of the client device taught by Ivy to determine the displaying of the advertisements/links when the device presents the combined advertisements/links during playing the video. The motivation or suggestion would be to provide a way to determine displaying of the advertisements suitable to the client or user account/profile so that a more focused advertisement could be delved to the user.

 	As in Claim 2, Seyller-Ivy teaches all the limitations of Claim 1. Seyller-Ivy teaches that the processor further: 
determines the associated links corresponding to the media content item (Seyller, see at least figs. 8-10, at least pars. 95, 165, 100, 103-104, 165, the selection of the advertisements/links may be determined based on the program/video); and 
determines the sharing links based on the device information associated with the  device that provided the request to playback the media content item (Seyller, at least  pars. 36, 91, 95, the advertisements can be determined based on user profile/preference comprising information of user equipment device; further see par 62).  

 	As in Claim 3, Seyller-Ivy teaches all the limitations of Claim 2. Seyller-Ivy further teaches that the sharing links are determined based on user viewing criteria associated with the user account of the device (Seyller, par. 36, the provided advertisements are determined based on the user profile/preferences including the user’s viewing activities/experiences).

 	As in Claim 4, Seyller-Ivy teaches all the limitations of Claim 1. Seyller-Ivy further teaches that the processor further selects a subset of links from the set of combined links prior to generating the graphical element (Seyller, at least pars. 36, 93, the selection of the advertisements/overlays/links may be based on information known about the requested programs/video and/or the user profile/preferences, etc.)  
	
	As in Claim 5, Seyller-Ivy teaches all the limitations of Claim 1. Seyller-Ivy further teaches that the media content item is hosted by a media provider and wherein the processor further selects a subset of links from the set of combined links based on a social network a user associated with the request has previously shared links to media content items provided by the media provider (Seyller, at least par. 36, 91, 95, the advertisements/links can be determined based on interactions/activities associated with the advertisement in social networking services. With the interactions/activities, the user profile/preferences can be updated to provide updated advertisements).

 	As in Claim 6, Seyller-Ivy teaches all the limitations of Claim 1. Seyller-Ivy further teaches that the processor further selects a subset of links from the set of combined links based on a location of the device associated with the request (Ivy, pars. 15, 71,  79, the advertisements/links can be determined/selected based on the account/profile information including geographical location of the client device).  
	As in Claim 8, Seyller-Ivy teaches all the limitations of Claim 1. Seyller-Ivy does not teach that the processor further selects a subset of links from the set of combined links based on a size and shape of the respective graphical elements (Seyller, at least pars. 37, 115, a size and shape and/or outline of the advertisements can be determined to properly fit into the content/video) 
	
As in Claim 10, Seyller-Ivy teaches all the limitations of Claim 1. Seyller-Ivy further teaches that the media content item is hosted by a media provider and wherein the associated links are presented with the media content item in response to receiving the media content item at the media provider from an entity remote from the media provider (Seyller, at least pars. 66, 70, 85-86, with requesting the program/video at the media provider (content provider), the advertisements received from a sponsor or a provider of advertisements that can be presented with the program/video).

 	Claims 11 and 21 are substantially similar to Claim 1 and rejected under the same rationale.

 	Claim 12 is substantially similar to Claim 2 and rejected under the same rationale.

 	Claim 13 is substantially similar to Claim 3 and rejected under the same rationale.

 	Claim 14 is substantially similar to Claim 4 and rejected under the same rationale.

 	Claim 15 is substantially similar to Claim 5 and rejected under the same rationale.

 	Claim 16 is substantially similar to Claim 6 and rejected under the same rationale.

 	Claim 18 is substantially similar to Claim 8 and rejected under the same rationale.

 	Claim 20 is substantially similar to Claim 10 and rejected under the same rationale.


7. 	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seyller et al. (US 2015/0026718 A1) in view of Ivy et al. (US 2013/0263182 A1) and further in view of Sinn et al. (US 2010/0070962 A1).
As in Claim 7, Seyller-Ivy teaches all the limitations of Claim 1. Seyller-Ivy does not teach that the processor further selects a subset of links from the set of combined links based on a size of a display screen of the device from which the request is made.  
 	However, in the same filed of  the invention, Sinn teaches that the processor further selects a subset of links from the set of combined links based on a size of a display screen of the device from which the request is made (at least pars. 30, 45, advertisements can be selected based on a size of a client device).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the combined advertisements/links while playing the video taught by Seyller with the determining of the displaying of the advertisement based on the geographical location of the client device taught by Ivy with the determining of the advertisements for the user based on the size of the display/device taught by Sinn to determine the advertisements for the user based on the size of the display/device when the device presents the combined advertisements/links during playing the video. The motivation or suggestion would be to provide advertisements based on  a size of the display device so as to ensure  the advertisements/links properly fit the display device of the user.

	Claim 17 is substantially similar to Claim 7 and rejected under the same rationale.


8. 	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seyller et al. (US 2015/0026718 A1) in view of Ivy et al. (US 2013/0263182 A1) and further in view of Penberthy et al. (US  2009/0165041 A1).
	As in Claim 9, Seyller-Ivy teaches all the limitations of Claim 1. Seyller-Ivy does not teach that the processor further selects a subset of links from the set of combined links based on an operating system of the device from which the request is made.  
 	However, in the same filed of the invention, Penberthy teaches that the processor further selects a subset of links from the set of combined links based on an operating system of the device from which the request is made (at least par. 54, advertisements/video can be determined based on contextual data including operating system used by user viewing video).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the combined advertisements/links while playing the video taught by Seyller with the determining of the displaying of the advertisement based on the geographical location of the client device taught by Ivy with the determining of the advertisements based on the contextual data including operating system of the device taught by Penberthy to determine the advertisements based on the contextual data including operating system of the device when the device presents the combined advertisements/links during playing the video. The motivation or suggestion would be to provide advertisements based on  contextual data including operating system of the device so as to provide more specially tailored content. 

Claim 19 is substantially similar to Claim 9 and rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144